UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNEST CALVINO JR.,

                                 Plaintiff,
                                                               1:20-CV-0648 (CM)
                     -against-
                                                               CIVIL JUDGMENT
 INEZ CONDE AND PEERS,

                                 Defendants.

       Pursuant to the order issued January 31, 2020, dismissing this action as frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 31, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
